department of the treasury internal_revenue_service washington d c aug tax_exempt_and_government_entities_division uniform issue list terr legend taxpayer a company b plan c financial_institution d account e financial_institution f financial advisor g roth_ira h roth_ira account j financial_institution k amount amount amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date and august and from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from plan c taxpayer a asserts that her failure to accomplish a rollover of amount a portion of amount within the 60-day period prescribed by sec_402 was due to the failure of financial advisor g to follow taxpayer a’s instructions taxpayer a further represents that amount has not been used for any purpose taxpayer a represents that she participated in plan c a profit sharing and cash or deferred savings_plan under sec_401 and sec_401 of the code maintained by company b funds in plan c were held by financial_institution d taxpayer a retired on date on date taxpayer a took a total_distribution of amount from plan c on date she deposited amount in account e a regular investment account with financial_institution f to preserve the nontaxable status of the money taxpayer a intended to deposit amount into an individual_retirement_account ira as soon as she decided where to invest the funds in early march of taxpayer a called financial advisor g of financial_institution k and informed him of her intent to have the money in account e rolled into a qualified retirement account before date so that the money would not be includible in her gross_income for federal tax purposes in after speaking with financial advisor g taxpayer a withdrew her funds from account e on date and deposited the check for amount which included a small amount of interest on amount into her personal bank account subsequently on date taxpayer a gave financial advisor g a personal check for amount which represented most of amount made payable to financial_institution k again instructing him to complete the rollover of amount into a qualified retirement account before date financial advisor g assured taxpayer a that the rollover of amount would be timely performed on date contrary to taxpayer a’s instructions financial advisor g opened roth_ira h and roth_ira both maintained with financial_institution k in the individual names of taxpayer a and her husband respectively from amount financial advisor g made contributions of amount into roth_ira h and roth_ira for the and taxable years financial advisor g deposited the remaining amount amount into non-ira account j in taxpayer a's name with financial_institution k in date upon preparation of taxpayer a and her spouse’ sec_2010 federal tax_return their certified_public_accountant cpa examined the form 1099-r issued to taxpayer a and determined that amount had not been rolled over to a nontaxable account as taxpayer a had intended taxpayer a told her cpa that she specifically instructed financial advisor g to deposit amount into a qualified retirement account the cpa contacted financia advisor g and confirmed that financial advisor g had not rolled over amount into a qualified retirement account within the 60-day rollover period of code sec_402 as instructed by taxpayer a based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to the failure of financial advisor g to follow taxpayer a’s instructions instead of depositing amount into a traditional_ira before the expiration of the 60-day rollover period to preserve its nontaxable status financial advisor g opened roth_ira h for taxpayer a and roth_ira for taxpayer a’s spouse made taxable contributions of amount to each roth_ira for the and taxable years and placed the rest of the funds in non-ira account j therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute no more than amount into a rollover ira or other eligible_retirement_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code of the code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours carl a arkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
